DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–10 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 27 May 2020 and 07 December 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 27 May 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LITHUIM ION SECONDARY BATTERY ELEMENT INCLUDING NEGATIVE ELECTRODE WITH NEGATIVE ELECTRODE ACTIVE MATERIAL LAYER THIN PART HAVING HIGHER DENSITY THAN NEGATIVE ELECTRODE ACTIVE MATERIAL LAYER FLAT PART.

Claim Interpretation
The term "generally rectangular" means that when two surfaces of the positive electrode current collector are viewed from the respective surface sides, the shape of the positive electrode active material layer is a tetragon (e.g., rectangular, square, rhomboid, or parallelogram) in the specification (e.g., [0029], [0037], [0060], [0065]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a positive electrode including a positive electrode current collector and a positive electrode active material that is applied to at least a part of both surfaces of the positive electrode current collector so as to have substantially the same shape." It is unclear what element (e.g., a positive electrode, a positive electrode current collector, or a positive electrode active material) the phrase "so as to have substantially the same shape" is further limiting.
Claim 1 recites the limitation "a positive electrode active material layer thin part." The term "thin" is a relative term which renders the claim indefinite. The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a positive electrode active material layer thin part" is indefinite.
Claim 1 recites the limitation "a negative electrode including a negative electrode current collector and a negative electrode active material that is applied to at least a part of both surfaces of the negative electrode current collector so as to have substantially the same shape." It is unclear what element (e.g., a negative electrode, a negative electrode current collector, or a negative electrode active material) the phrase "so as to have substantially the same shape" is further limiting.
Claim 1 recites the limitation "a negative electrode active material layer thin part." The term "thin" is a relative term which renders the claim indefinite. The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a negative electrode active material layer thin part" is indefinite.
Claim 1 recites the limitation "substantially perfectly." The terms "substantially" and "perfectly" are relative terms which render the claim indefinite. The terms "substantially" and "perfectly" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification attempts to provide standard for ascertaining the requisite degree (e.g., [0042], [0066], [0115], [0129]). However, these attempts use relative terms, such as, roughly, approximately, and substantially, and do not provide a standard for ascertaining the requisite degree. Therefore, the limitation "substantially perfectly" is indefinite.
Claim 1 recites the limitation "the rectangle" in line 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the negative electrode active material layer thin part has a density that is the same as or smaller than that of the negative electrode active material layer flat part." It is unclear what the term "that" is referring to.
Claim 2 recites the limitation "the positive electrode active material layer becomes thinner gradually toward the border part." The term "gradually" is a relative term which renders the claim indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the positive electrode active material layer becomes thinner gradually toward the border part" is indefinite.
Claim 2 recites the limitation "the border part between a positive electrode active material applied part and the positive electrode active material non-applied part" in line 2–4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the negative electrode active material layer becomes thinner gradually toward the border part." The term "gradually" is a relative term which renders the claim indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the negative electrode active material layer becomes thinner gradually toward the border part" is indefinite.
Claim 4 is directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claim 4 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a positive electrode including a positive electrode current collector and a positive electrode active material that is applied to at least a part of both surfaces of the positive electrode current collector so as to have substantially the same shape." It is unclear what element (e.g., a positive electrode, a positive electrode current collector, or a positive electrode active material) the phrase "so as to have substantially the same shape" is further limiting.
Claim 5 recites the limitation "a positive electrode active material layer thin part." The term "thin" is a relative term which renders the claim indefinite. The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a positive electrode active material layer thin part" is indefinite.
Claim 5 recites the limitation "a negative electrode including a negative electrode current collector and a negative electrode active material that is applied to at least a part of both surfaces of the negative electrode current collector so as to have substantially the same shape." It is unclear what element (e.g., a negative electrode, a negative electrode current collector, or a negative electrode active material) the phrase "so as to have substantially the same shape" is further limiting.
Claim 5 recites the limitation "a negative electrode active material layer thin part." The term "thin" is a relative term which renders the claim indefinite. The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a negative electrode active material layer thin part" is indefinite.
Claim 5 recites the limitation "substantially perfectly." The terms "substantially" and "perfectly" are relative terms which render the claim indefinite. The terms "substantially" and "perfectly" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification attempts to provide standard for ascertaining the requisite degree (e.g., [0042], [0066], [0115], [0129]). However, these attempts use relative terms, such as, roughly, approximately, and substantially, and do not provide a standard for ascertaining the requisite degree. Therefore, the limitation "substantially perfectly" is indefinite.
Claim 5 recites the limitation "the rectangle" in line 37.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the positive electrode active material layer becomes thinner gradually toward the border part." The term "gradually" is a relative term which renders the claim indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the positive electrode active material layer becomes thinner gradually toward the border part" is indefinite.
Claim 6 recites the limitation "the border part between a positive electrode active material applied part and the positive electrode active material non-applied part" in line 2–4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the negative electrode active material layer becomes thinner gradually toward the border part." The term "gradually" is a relative term which renders the claim indefinite. The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "the negative electrode active material layer becomes thinner gradually toward the border part" is indefinite.
Claim 8 is directly dependent from claim 5 and include all the limitations of claim 5. Therefore, claim 8 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the lithium ion secondary battery element according to claim 4" and includes all the limitations of claim 1 (e.g., claim 4 is directly dependent from claim 1). Therefore, claim 9 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the lithium ion secondary battery element according to claim 8" and includes all the limitations of claim 5 (e.g., claim 8 is directly dependent from claim 5). Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5–8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukatsu et al. (US 2016/0359189 A1, hereinafter Fukatsu).
Regarding claim 5, Fukatsu discloses a lithium ion secondary battery element (100, [0044]) comprising:
a positive electrode (1) including a positive electrode current collector (3) and a positive electrode active material that is applied to at least a part of both surfaces of the positive electrode current collector (3) so as to have substantially the same shape (FIG. 2, [0045]),
the positive electrode current collector (3) including a positive electrode active material layer (2) with a generally rectangular shape, where the positive electrode active material is applied, and a positive electrode active material non-applied part where the positive electrode active material is not applied (FIG. 2, [0045]),
the positive electrode active material non-applied part being positioned along at least a part of a peripheral part of the positive electrode current collector (3, [0045]),
the positive electrode active material layer (2) including a positive electrode active material layer thin part and a positive electrode active material layer flat part (FIG. 2, [0045]),
the positive electrode (1) further including an insulating member (40) that covers at least a part of the positive electrode active material non-applied part (FIG. 2, [0047]); and
a negative electrode (6) including a negative electrode current collector (8) and a negative electrode active material that is applied to at least a part of both surfaces of the negative electrode current collector (8) so as to have substantially the same shape (FIG. 2, [0045]),
the negative electrode current collector (8) including a negative electrode active material applied part (7) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (2) , where the negative electrode active material is applied, and a negative electrode active material non-applied part where the negative electrode active material is not applied (FIG. 2, [0045]),
the negative electrode active material non-applied part being positioned along at least a part of a peripheral part of the negative electrode current collector (8, [0045]),
a negative electrode active material layer (7) including a negative electrode active material layer thin part (7a) and a negative electrode active material layer flat part (7b, [0059]),
wherein the positive electrode (1) and the negative electrode (6) are overlapped on each other so that the positive electrode active material layer (2) with the generally rectangular shape in the positive electrode (1) and the negative electrode active material layer (7) with the generally rectangular shape in the negative electrode (6) are overlapped on each other substantially perfectly (FIG. 1B, [0045]),
the positive electrode active material non-applied part of the positive electrode (1) and the negative electrode active material non-applied part of the negative electrode (6) are positioned on the same side of the rectangle (FIG. 2, [0046]),
a border part between the negative electrode active material applied part and the negative electrode active material non-applied part is positioned adjacent to the insulating member (40, [0060]),
a border part between the negative electrode active material layer thin part (7a) and the negative electrode active material layer flat part (7b)  is positioned adjacent to the positive electrode active material layer flat part (FIG. 2, [0060]), and
the negative electrode active material layer thin part (7a) has a density that is the same as or smaller than that of the negative electrode active material layer flat part (7b, [0059]).
Regarding claim 6, Fukatsu discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the positive electrode active material layer (2) becomes thinner gradually toward the border part between a positive electrode active material applied part and the positive electrode active material non-applied part (FIG. 2, [0045]).
Regarding claim 7, Fukatsu discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the negative electrode active material layer (7) becomes thinner gradually toward the border part between the negative electrode active material applied part and the negative electrode active material non-applied part (FIG. 2, [0045]).
Regarding claim 8, Fukatsu discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element, further comprising:
a separator (20) disposed between the positive electrode (1)  and the negative electrode (6, [0044]).
Regarding claim 10, Fukatsu discloses a lithium ion secondary battery comprising a power generating element including a lithium ion secondary battery element (100) and an electrolyte solution (12) in a package (30, [0044]), wherein the lithium ion secondary battery element (100) comprises:
a positive electrode (1) including a positive electrode current collector (3) and a positive electrode active material that is applied to at least a part of both surfaces of the positive electrode current collector (3) so as to have substantially the same shape (FIG. 2, [0045]),
the positive electrode current collector (3) including a positive electrode active material layer (2) with a generally rectangular shape, where the positive electrode active material is applied, and a positive electrode active material non-applied part where the positive electrode active material is not applied (FIG. 2, [0045]),
the positive electrode active material non-applied part being positioned along at least a part of a peripheral part of the positive electrode current collector (3, [0045]),
the positive electrode active material layer (2) including a positive electrode active material layer thin part and a positive electrode active material layer flat part (FIG. 2, [0045]),
the positive electrode (1) further including an insulating member (40) that covers at least a part of the positive electrode active material non-applied part (FIG. 2, [0047]); and
a negative electrode (6) including a negative electrode current collector (8) and a negative electrode active material that is applied to at least a part of both surfaces of the negative electrode current collector (8) so as to have substantially the same shape (FIG. 2, [0045]),
the negative electrode current collector (8) including a negative electrode active material applied part (7) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (2) , where the negative electrode active material is applied, and a negative electrode active material non-applied part where the negative electrode active material is not applied (FIG. 2, [0045]),
the negative electrode active material non-applied part being positioned along at least a part of a peripheral part of the negative electrode current collector (8, [0045]),
a negative electrode active material layer (7) including a negative electrode active material layer thin part (7a) and a negative electrode active material layer flat part (7b, [0059]),
wherein the positive electrode (1) and the negative electrode (6) are overlapped on each other so that the positive electrode active material layer (2) with the generally rectangular shape in the positive electrode (1) and the negative electrode active material layer (7) with the generally rectangular shape in the negative electrode (6) are overlapped on each other substantially perfectly (FIG. 1B, [0045]),
the positive electrode active material non-applied part of the positive electrode (1) and the negative electrode active material non-applied part of the negative electrode (6) are positioned on the same side of the rectangle (FIG. 2, [0046]),
a border part between the negative electrode active material applied part and the negative electrode active material non-applied part is positioned adjacent to the insulating member (40, [0060]),
a border part between the negative electrode active material layer thin part (7a) and the negative electrode active material layer flat part (7b)  is positioned adjacent to the positive electrode active material layer flat part (FIG. 2, [0060]), and
the negative electrode active material layer thin part (7a) has a density that is the same as or smaller than that of the negative electrode active material layer flat part (7b, [0059]); and
a separator (20) disposed between the positive electrode (1)  and the negative electrode (6, [0044]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1–4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kifune (WO 2017/130821 A1; see English language equivalent, US 2018/0351211 A1) in view of Fukatsu (US 2016/0359189 A1).
Regarding claim 1, Kifune discloses a lithium ion secondary battery element (30, [0023]) comprising:
a positive electrode (31) including a positive electrode current collector (31a) and a positive electrode active material that is applied to at least a part of both surfaces of the positive electrode current collector (31a) so as to have substantially the same shape (FIG. 4, [0030]),
the positive electrode current collector (31a) including a positive electrode active material layer (31b) with a generally rectangular shape, where the positive electrode active material is applied, and a positive electrode active material non-applied part (31c) where the positive electrode active material is not applied (FIG. 4, [0031]),
the positive electrode active material non-applied part (31c) being positioned along at least a part of a peripheral part of the positive electrode current collector (31a, [0031]),
the positive electrode active material layer (31b) including a positive electrode active material layer thin part (31t) and a positive electrode active material layer flat part (31f, [0035]); and
a negative electrode (32) including a negative electrode current collector (32a) and a negative electrode active material that is applied to at least a part of both surfaces of the negative electrode current collector (32a) so as to have substantially the same shape (FIG. 4, [0030]),
the negative electrode current collector (32a) including a negative electrode active material applied part (32b) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (31b), where the negative electrode active material is applied, and a negative electrode active material non-applied part (32c) where the negative electrode active material is not applied (FIG. 4, [0031]),
the negative electrode active material non-applied part (32c) being positioned along at least a part of a peripheral part of the negative electrode current collector (32c, [0031]),
a negative electrode active material layer (32b) including a negative electrode active material layer thin part (32t) and a negative electrode active material layer flat part (32f, [0035]),
wherein the positive electrode (31) and the negative electrode (32) are overlapped on each other so that the positive electrode active material layer (31b) with the generally rectangular shape in the positive electrode (31) and the negative electrode active material layer (32b) with the generally rectangular shape in the negative electrode (32) are overlapped on each other substantially perfectly (FIG. 4, [0084]) and
the positive electrode active material non-applied part (31c) of the positive electrode (31) and the negative electrode active material non-applied part (32c) of the negative electrode (32) are positioned on opposing sides of the rectangle (FIG. 4, [0040]),
a border part between the negative electrode active material applied part (32b) and the negative electrode active material non-applied part (32c) is positioned closer to a peripheral side of the negative electrode current collector (32a) than the peripheral part of the positive electrode current collector (31a) that is adjacent to the negative electrode active material non-applied part (31c, [0040]),
a border part between the negative electrode active material layer flat part (32f) and the negative electrode active material layer thin part (32f) is positioned closer to a central side of the negative electrode current collector (31) than the peripheral part of the positive electrode current collector (31a) that is adjacent to the negative electrode active material non-applied part (32c, [0035]).
Kifune does not explicitly disclose:
the negative electrode active material layer thin part has a density that is the same as or smaller than that of the negative electrode active material layer flat part.
Fukatsu discloses a negative electrode active material layer (7) having a negative electrode active material thin part (7b) having a density that is the same as or smaller than a density of a negative electrode active material layer flat part (7a, [0059]) to prolong the life of the battery (see high density part, [0062]). Kifune and Fukatsu are analogous art because they are directed to lithium ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode active material layer thin part of Kifune with the density as taught by Fukatsu in order to prolong the life of the battery.
Regarding claim 2, modified Kifune discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the positive electrode active material layer (31b) becomes thinner gradually toward the border part between a positive electrode active material applied part (31b) and the positive electrode active material non-applied part (31c, [0035]).
Regarding claim 3, modified Kifune discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element:
wherein the negative electrode active material layer (32b) becomes thinner gradually toward the border part between the negative electrode active material applied part (32b) and the negative electrode active material non-applied part (32c, [0035]).
Regarding claim 4, modified Kifune discloses all claim limitations set forth above and further discloses a lithium ion secondary battery element, further comprising:
a separator (33) disposed between the positive electrode (31) and the negative electrode (32, [0030]).
Regarding claim 9, Kifune discloses a lithium ion secondary battery (100) comprising a power generating element (30) including a lithium ion secondary battery element (30), and an electrolyte solution in a package (11, [0028]), wherein the lithium ion secondary battery element (30) comprises:
a positive electrode (31) including a positive electrode current collector (31a) and a positive electrode active material that is applied to at least a part of both surfaces of the positive electrode current collector (31a) so as to have substantially the same shape (FIG. 4, [0030]),
the positive electrode current collector (31a) including a positive electrode active material layer (31b) with a generally rectangular shape, where the positive electrode active material is applied, and a positive electrode active material non-applied part (31c) where the positive electrode active material is not applied (FIG. 4, [0031]),
the positive electrode active material non-applied part (31c) being positioned along at least a part of a peripheral part of the positive electrode current collector (31a, [0031]),
the positive electrode active material layer (31b) including a positive electrode active material layer thin part (31t) and a positive electrode active material layer flat part (31f, [0035]); and
a negative electrode (32) including a negative electrode current collector (32a) and a negative electrode active material that is applied to at least a part of both surfaces of the negative electrode current collector (32a) so as to have substantially the same shape (FIG. 4, [0030]),
the negative electrode current collector (32a) including a negative electrode active material applied part (32b) with a generally rectangular shape that is substantially the same as the shape of the positive electrode active material layer (31b), where the negative electrode active material is applied, and a negative electrode active material non-applied part (32c) where the negative electrode active material is not applied (FIG. 4, [0031]),
the negative electrode active material non-applied part (32c) being positioned along at least a part of a peripheral part of the negative electrode current collector (32c, [0031]),
a negative electrode active material layer (32b) including a negative electrode active material layer thin part (32t) and a negative electrode active material layer flat part (32f, [0035]),
wherein the positive electrode (31) and the negative electrode (32) are overlapped on each other so that the positive electrode active material layer (31b) with the generally rectangular shape in the positive electrode (31) and the negative electrode active material layer (32b) with the generally rectangular shape in the negative electrode (32) are overlapped on each other substantially perfectly (FIG. 4, [0084]) and
the positive electrode active material non-applied part (31c) of the positive electrode (31) and the negative electrode active material non-applied part (32c) of the negative electrode (32) are positioned on opposing sides of the rectangle (FIG. 4, [0040]),
a border part between the negative electrode active material applied part (32b) and the negative electrode active material non-applied part (32c) is positioned closer to a peripheral side of the negative electrode current collector (32a) than the peripheral part of the positive electrode current collector (31a) that is adjacent to the negative electrode active material non-applied part (31c, [0040]),
a border part between the negative electrode active material layer flat part (32f) and the negative electrode active material layer thin part (32f) is positioned closer to a central side of the negative electrode current collector (31) than the peripheral part of the positive electrode current collector (31a) that is adjacent to the negative electrode active material non-applied part (32c, [0035]); and
a separator (33) disposed between the positive electrode (31) and the negative electrode (32, [0030]).
Kifune does not explicitly disclose:
the negative electrode active material layer thin part has a density that is the same as or smaller than that of the negative electrode active material layer flat part.
Fukatsu discloses a negative electrode active material layer (7) having a negative electrode active material thin part (7b) having a density that is the same as or smaller than a density of a negative electrode active material layer flat part (7a, [0059]) to prolong the life of the battery (see high density part, [0062]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the negative electrode active material layer thin part of Kifune with the density as taught by Fukatsu in order to prolong the life of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725